DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 and 10-15 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 3, the phrase “at least two proof masses” should be changed to -- at least two out-of-plane proof masses -- to provide proper and consistent antecedent basis for later in the claims to follow.  In line 14, the word -- the -- should be inserted after the word “wherein”.
In claim 5, line 2, the phrase “the at least one in plane structure” should be changed to -- the at least one in-plane structure --.
In claim 6, line 3, the word -- the -- should be inserted before the phrase “at least two out-of-plane proof”.  
In claim 7, line 3, the word -- the -- should be inserted before the phrase “at least two proof masses”.  
In claim 10, line 3, the phrase “the at least one spring” should be changed to -- the two springs --.  In line 3, the phrase “C-shaped see saw” should be changed to -- C-shaped seesaw --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0132716 (Zhang).
With regards to claim 1, Zhang discloses a multi-axis accelerometer comprising, as illustrated in Figures 1A-9C, a MEMS accelerometer 300; a substrate 120 which defines a substrate plane; at least two proof masses 102,104 such that both proof masses are configured to rotate (e.g. along rotational axis RA1,RA2; Figures 2B,3A) out of parallel to the substrate plane and move parallel to the substrate plane and a combined center of mass of the at least two proof masses is at a center of the accelerometer; at least one in-plane structure 106,302,304 (e.g. elements 106,302,304 are considered to form this in-plane structure in Figure 3A) configured move parallel to the substrate plane; the at least two proof masses 102,104 are rotatably connected (e.g. by tethers 108) to the at least one in-plane structure such that movement of the at least two proof masses parallel to the substrate plane causes movement of the at least one in-plane structure parallel to the substrate plane (paragraphs [0066],[0067]; Figure 3B); first sense circuitry 302,304 (e.g. movable and fixed electrodes along with sense circuitry; paragraphs [0060],[0069],[0080]; Figures 3A,8) configured to sense movement of the at least two proof masses parallel to the substrate plane (paragraphs [0064],[0065]); second sense circuitry 122,124,126,806 (e.g. fixed electrodes along with sense circuitry; paragraphs [0060],[0069],[0080]; Figures 2A,2B,8) configured to sense rotation of the at least two proof masses out of parallel to the substrate plane (paragraphs [0055],[0060]); the at least two out-of-plane proof masses 102,104 are located towards an exterior of the MEMS accelerometer relative to the at least one in-plane structure (as observed in Figure 3A); the at least two out-of-plane masses 102,104 comprises two C-shaped seesaw proof masses (as observed in Figure 
With regards to claim 2, Zhang further discloses a center of mass of each proof mass is offset from an axis of rotation such that external acceleration in an out-of-plane axis acts upon an asymmetric mass of each proof mass to cause rotation of the proof mass about the axis of rotation; external acceleration in a first axis parallel to the substrate plane acts upon the asymmetric mass and symmetric mass of both proof masses to cause movement of the proof masses parallel to the substrate plane.  (See, paragraphs [0054] to 90060]; Figures 2A,2B,3B).
With regards to claim 3, Zhang further discloses the second sense circuitry comprises one or more moveable electrodes 302 located on each out-of-plane proof mass and stationary electrodes 302 that are in a fixed position relative to the substrate such that the one or more moveable electrodes and the stationary electrodes form a capacitor, a capacitance of which changes as each out-of-plane proof mass rotates about the rotation axis.  (See, paragraphs [0064],[0065]; Figure 3A).
With regards claim 4, Zhang further discloses the at least one in-plane structure is anchored 1101-1104 to the substrate via springs 1081-1084 at one or more anchor points such that the springs allow movement of the at least one in-plane structure parallel to the substrate plane and resist movement of the at least one in-plane structure out of the substrate plane.  (See, paragraph [0063],[0074]; Figures 3A,5B,6B).
With regards to claim 5, Zhang further discloses a center of mass of the at least one in-plane structure is located at the center of the accelerometer.  (See, as observed in Figure 3A).
With regards to claim 6, Zhang further discloses the one or more anchor points 1101-1104 are located symmetrically with respect to a combined center of mass of the at least one in-
With regards to claim 7, Zhang further discloses the one or more anchor points 1101-1104 are located at or close to a combined center of mass of the at least one in-plane structure and at least two proof masses (e.g. as observed in Figure 3A).
With regards to claim 8, Zhang further discloses the at least two proof masses 102,104 are connected to the at least one in-plane structure via torsion springs 1081-1084 such that the torsion springs allow rotation of the at least two proof masses out of parallel to the substrate plane and resist movement of the at least two proof masses parallel to the substrate plane relative to the at least one in-plane structure.  (See, paragraph [0066]; Figure 3A).
With regards to claim 10, Zhang further discloses the two C-shaped seesaw proof masses are coupled by at least two springs such that the at least one spring is disposed at each end of the C-shaped seesaw proof masses where the springs allow rotation of the two C-shaped seesaw proof masses in opposite directions but resist rotation of the two C-shaped seesaw proof masses in a same direction.  (See, paragraphs [0050],[0051],[0054],[0056]; Figures 2B,3A)  
With regards to claim 11, Zhang further discloses the first sense circuitry comprises comb capacitors such that one or more stationary electrodes 302 of each comb capacitor are anchored to the substrate, and one or more moveable 304 electrodes of each comb capacitor are connected to the at least one in-plane structure;  the MEMS accelerometer is configured to measure movement of the at least two out-of-plane proof masses and the at least one in-plane structure using differential capacitive measurements.  (See, paragraphs [0059] to [0067]; Figures 2A,2B,3A).
With regards to claim 12, Zhang further discloses each comb capacitor comprises a first set of moveable comb teeth 304 that extend away from the at least one in-plane structure in a 
With regards to claim 13, Hsu et al. further discloses movement of the at least one in-plane structure and the at least two proof masses in the first direction causes the first set of moveable comb teeth and the first set of stationary comb teeth to move closer together by a first distance and causes the second set of moveable comb teeth and the second set of stationary teeth to move further apart by the first distance; movement of the at least one in-plane structure and the at least two proof masses in the second direction causes the first set of moveable comb teeth and the first set of stationary comb teeth to move further apart by a second distance and the second set of moveable comb teeth and the second set of stationary teeth to move closer together by the second distance.  (See, paragraphs [0059] to [0067]; Figure 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0132716 (Zhang).
With regards to claim 14, Zhang does not explicitly disclose such structural parameters and configuration as in the claim.  However, to have set such structural characteristics and arrangement as in the claim is considered to have been a matter of choice possibilities of the proof masses’ shape and the positioning of the electrodes that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to measure out-of-plane acceleration.  For example, in lieu of the electrode configuration as disclosed in Zhang, a possible design choice for Zhang would be to place a first pair of electrodes on mass portion side 202B (e.g. inner part of the proof masses as observed in Figures 1A,2A) of each of the proof masses 102,104 and a second pair of electrodes on mass portion side 202A (e.g. outer part of the proof masses as observed in Figures 1A,2A) of each of the proof masses 102,104 for a total of eight electrodes to provide a more proper and accurate measurement of out-of-plane acceleration.
With regards to claim 15, Zhang further discloses acceleration of the accelerometer in a Z direction is measured from changes in capacitance of the gap detection capacitors using a double differential measurement.  (See, paragraphs [0060],[0061],[0064],[0065], [0072]).
Response to Amendment
Applicant’s arguments with respect to claims 1-8,10-15 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 













/HELEN C KWOK/Primary Examiner, Art Unit 2861